LEHAN, Judge.
The defendant appeals his having been sentenced as an habitual offender and the imposition of court costs. We reverse.
Defendant was convicted of grand theft and burglary of a dwelling. The guidelines recommended sentence was nine to twelve years imprisonment, but the trial court found defendant to be an habitual offender and imposed concurrent twenty year terms, plus court costs of $200.
Habitual offender status is no longer a valid reason for departing from the sentencing guidelines. See Whitehead v. State, 498 So.2d 863 (Fla.1986). On remand the court should sentence defendant pursuant to the guidelines. The court may again depart from the guidelines if valid reasons are given. Donahue v. State, 502 So.2d 57 (Fla. 2d DCA 1987).
Defendant had been found to be indigent and was entitled to notice and an opportunity to be heard before the imposition of court costs. See Jenkins v. State, 444 So.2d 947 (Fla.1984).
Defendant’s sentence is reversed and the cause is remanded for resentencing consistent with this opinion.
RYDER, A.C.J., and CAMPBELL, J., concur.